Citation Nr: 1735797	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for generalized anxiety disorder with panic attacks, depression, and chronic insomnia, evaluated as 50 percent disabling from April 12, 2012, to August 11, 2016, and as 70 percent disabling on and after August 12, 2016. 

2.  Entitlement to an increased evaluation for left patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left carpal tunnel syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right carpal tunnel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) in July 2012.  A statement of the case (SOC) was provided on January 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on February 2014.

In May 2016, the Board issued a decision that denied ratings in excess of 10 percent for left and right carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by Order dated in January 2017, granted a Joint Motion for Remand that vacated the Board's decision and remanded the matter for compliance with the instructions in the joint motion.  

The May 2016 Board decision also remanded the issues of entitlement to increased ratings for an acquired psychiatric disability and disabilities of the left and right knees.  The requested development has been completed, and these issues have been returned to the Board for further review.

The issues of entitlement to increased ratings for left and right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the April 5, 2012, date of claim, the Veteran's generalized anxiety disorder has been manifested by total occupational and social impairment.

2.  Patellofemoral pain syndrome of the left knee is manifested by no more than slight instability.

3. Patellofemoral pain syndrome of the right knee is manifested by no more than slight instability.


CONCLUSIONS OF LAW

1.  From April 5, 2012, the criteria for a 100 percent rating for generalized anxiety disorder with panic attacks, depression, and chronic insomnia, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for assignment of a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for assignment of a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.
 
I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


A.  Generalized Anxiety Disorder with Panic Attacks, Depression, and Chronic Insomnia

Generalized anxiety disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Board has reviewed the record and finds that entitlement to a rating of 100 percent is warranted from the April 5, 2012, date of receipt of claim.  This conclusion is based on review of the entire record, including the December 2013 and August 2016 VA examination reports; VA and private medical records; a May 2017 private vocational assessment; and statements from the Veteran, his fiancée, and a fellow servicemember.  

In reviewing these records, the Board finds ample evidence of the enumerated 70 percent rating criteria.  Most notably, he has demonstrated obsessional rituals that interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and impaired impulse control.  These symptoms cause deficiencies in school, family relations, judgment, thinking, and mood.

For example, with respect to obsessional rituals, he has spent excessive amounts of money online on games and pornography, leading to him and his fiancée being unable to pay the bills.  (See March 2012 statement from fiancée and December 2013 VA examination report.)  

The August 2016 VA examiner expressly noted that the Veteran's generalized anxiety disorder is manifested by near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He is afraid to leave the house or open mail.  (See March 2012 statement from fiancée, received on the April 5, 2012, date of claim, and December 2013 VA examination report.)  Anxiety has caused him extreme difficulties in school, as he has often been unable to attend class on days he was supposed to speak (see March 2012 fiancée's statement), or take a test (see May 2017 TDIU claim form).

The symptoms of impaired impulse control are present in this case, but they will be discussed in the context of the 100 percent criteria of persistent danger of hurting self or others and grossly inappropriate behavior. 

His generalized anxiety disorder has also manifested difficulty in adapting to stressful circumstances, which was also found in the August 2016 VA examination report.  This symptom is evident in the difficulties he has had attending school and interacting with fellow students.  

An inability to establish and maintain effective relationships is also shown, with evidence of this again being discussed in connection with the 100 percent criteria.

In addition to the 70 percent criteria, the Board also finds sufficient evidence of the 100 percent criteria such that reasonable doubt arises.  The benefit of the doubt is afforded to the Veteran, and entitlement to a 100 percent rating for generalized anxiety disorder is granted.  

In his September 2014 substantive appeal, the Veteran provided evidence of intermittent inability to perform activities of daily living in that he reported that he lives in his daily trash and that his clothes are normally oil-stained and holey.

Most significantly, the Board finds that the evidence reflects that the Veteran is a danger to himself and others, and that he has manifested grossly inappropriate behavior.  Evidence of his danger to himself and others is contained throughout the record, and it is described by the Veteran in some detail in his May 2017 TDIU statement.  In this statement, he described violence and threatening behavior toward his fiancée, including emptying his pistol while standing next to her in the middle of an argument.  He has also thrown a kitten out of the door, giving it a concussion (for which he was charged with animal cruelty), and has confessed to having killed cats.   On several occasions, he has put the pistol to his head and pulled the trigger.  

He reported in his September 2014 substantive appeal that he has been physically abusive with his fiancée on several occasions.  He has also almost come to blows with family members on a daily basis.

While in school, he has gotten into altercations with his fellow students and has threatened them on several occasions.  The May 2017 private occupational assessment notes that the Veteran had to be expelled from his academic program because his classmates had become too intimidated for him to attend class.

He often deals with stress by punching holes in his jeep or in the walls of their home or destroying inanimate objects.  (See March 2012 fiancée's statement.)

The Board notes that the above evidence is representative of the types and degrees of impairment that has been caused by the Veteran during the appeals period.  Based on the record, the Board finds that entitlement to a 100 percent rating, effective April 5, 2012, is warranted.

B.  Left and Right Patellofemoral Pain Syndrome

The Veteran has claimed entitlement to ratings in excess of 10 percent for patellofemoral pain syndrome of the left and right knees.  These disabilities have each been assigned a 10 percent rating for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71, Diagnostic Code 5257.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).

The Board has reviewed the evidence, including the December 2013 and August 2016 VA examination reports, the Veteran's VA and private medical records, and his personal statements.  Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for either knee.  The Board notes that the VA examination reports both reflect that the Veteran has no instability of either knee.  Likewise, the remaining evidence of record, to the extent that it indicates there is instability, does not indicate that any such symptom is more than slight.

The Board has considered whether a higher or separate rating is warranted for either knee.  The Board notes, however, that the evidence reflects there is no arthritis to warrant ratings based on the presence of arthritis or limitation of motion.  (See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.)  Nor is there evidence of ankylosis (Diagnostic Code 5256), dislocation or removal of semilunar cartilage (Diagnostic Codes 5256, 5259), tibia and fibula impairment (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, separate or alternate ratings cannot be granted.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against these claims, the claims are not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left and right knees is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.


ORDER

On and after April 5, 2012, entitlement to a 100 percent rating for generalized anxiety disorder with panic attacks, depression, and chronic insomnia, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an increased evaluation for left patellofemoral pain syndrome, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for right patellofemoral pain syndrome, currently evaluated as 10 percent disabling, is denied.


REMAND

The Joint Motion directed the Board to consider whether increased ratings for the Veteran's left and right carpal tunnel syndrome would be warranted if these disabilities were to be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512 (for lower radicular group) rather than Diagnostic Code 8515 (for the median nerve).  Because it is unclear whether the lower radicular group has been affected by this disability, a remand is required in order to determine whether it would be appropriate to rate the Veteran's disability under any diagnostic code other than Diagnostic Code 8515 and, if so, the severity of any such disability. 

Finally, obtain copies of any outstanding VA and private medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in January 2016) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his left and right carpal tunnel syndrome.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology, and should specifically identify all nerves that are affected by this disability.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


